Citation Nr: 0111289	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-05 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ear disorder.  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel








INTRODUCTION

The veteran had active service from September 1954 to August 
1956.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) which declined to 
reopen the veteran's claim for entitlement to service 
connection for a left ear disorder for lack of new and 
material evidence.  


FINDINGS OF FACT

1.  The RO denied service connection for a left ear disorder 
in March 1971.  The veteran was notified in writing of the 
decision in March 1971.  The veteran did not perfect a 
substantive appeal within one year of the adverse decision.  

2.  The additional documentation submitted since the March 
1971 decision is new, relevant and probative as to the issue 
at hand.  


CONCLUSION OF LAW

The additional documentation received since the March 1971 RO 
decision constitutes new and material evidence sufficient to 
reopen the veteran's claim for service connection for a left 
ear disorder.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Prior RO Decisions

In November 1957, the RO denied service connection for a left 
ear disorder.  It was reasoned, essentially, that a left ear 
condition was not shown on the last examination and that, 
therefore, service connection for such disorder was not 
warranted.  The veteran was notified in writing of the denial 
in November 1957 and did not perfect an appeal within the 
following year.  The veteran attempted to reopen his claim in 
July 1970.  In a March 1971 decision, the RO denied service 
connection for a present ear condition, bilateral otitis 
externa, on the basis that there was no continuity between 
such disorder and the veteran's left ear condition noted in 
service.  The veteran was notified in writing of the denial 
in March 1971 and did not perfect an appeal within the 
following year.  

The evidence upon which the RO formulated its March 1971 
denial may be briefly summarized.  The veteran's service 
medical records indicate that he was treated in August 1956 
for dermatophytosis of the left ear.  The June 1956 
separation examination report included a notation that the 
veteran's ears were normal.  

A July 1970 statement from a private physician reported that 
the veteran had been receiving treatment from March 1970 to 
the present for bilateral otitis externa.  It was noted that 
such disorder had responded fairly well to medication.  

The veteran underwent a Department of Veterans Affairs (VA) 
ears, nose and throat examination in November 1970.  The 
examiner reported that there was chronic inflammation of the 
walls of both external auditory canals and that both tympanic 
membranes looked normal.  The diagnosis was bilateral chronic 
recurrent otitis externa, mild.  

II.  New and Material Evidence

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  Pursuant to the applicable 
regulation, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  The significant factor 
is whether there is a complete record for evaluation of an 
appellant's claim.  Id.  Further, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence received since the RO's March 1971 decision 
consists of statements on appeal from the veteran; a 
September 1976 statement from M. F. Alsina Capo, M.D.; a 
September 1976 statement from M. Monasterio, M.D.; November 
1976 VA general medical and psychiatric examination reports; 
a December 1976 VA ears, nose and throat examination report; 
an April 1977 statement form M. F. Alsina Capo, M.D.; private 
treatment reports dated in February 1978; a March 1978 VA 
general medical examination report; private treatment records 
dated from September 1998 to January 1999; and VA treatment 
records dated from November 1991 to May 1999.  

The December 1976 VA examination report indicated an 
impression of history of recurrent external otitis.  The 
March 1978 VA general medical examination report included a 
notation that the veteran's ears were normal.  

The VA treatment records dated from November 1991 to May 1999 
indicated that the veteran was treated for several disorders.  
A November 1991 entry noted that the veteran complained of 
chronic bilateral ear itching and discomfort.  The 
impression, at that time, was chronic ear dryness and 
itching.  Another November 1991 entry indicated a similar 
diagnosis.  September 1994 entries also referred to chronic 
ear dryness and itching.  A July 1998 treatment entry noted 
that the veteran complained of "malaise" in the left ear 
for a long time with a mild itching sensation.  He denied 
drainage.  The diagnosis was recurrent left otitis externa.  
A May 1999 entry indicated that the veteran complained of a 
strong itching sensation in the left ear for the previous 
couple of weeks.  An additional May 1999 entry noted that the 
veteran complained of a left earache.  The assessment 
included left externa otitis.  

The Board has weighed the evidence of record.  It is observed 
that the veteran did not appeal the March 1971 RO decision 
and it became final.  At the time of the March 1971 decision, 
the evidence included the veteran's service medical records 
which indicated that he was treated for dermatophytosis of 
the left ear in August 1956.  Also, a July 1970 statement 
from a private physician indicated that the veteran had been 
for treated bilateral otitis externa and a November 1970 VA 
ears, nose and throat examination report related a diagnosis 
of bilateral chronic recurrent otitis externa, mild.  The 
Board observes that the evidence submitted since the March 
1971 decision indicates that the veteran has been presently 
treated for and diagnosed with left ear disorders including 
chronic ear dryness and itching and recurrent left otitis 
externa.  The diagnoses of chronic ear dryness and itching 
were not of record at the time of the March 1971 RO decision.  
Therefore, there is now evidence of a left ear disability, in 
addition to otitis externa, which did not exist at the time 
of the prior denial.  Based on the reasons for the prior 
denial, the evidence is new and material and must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board concludes that the claim of service 
connection for a left ear disorder may be reopened.  


ORDER

The veteran's petition to reopen his claim of entitlement to 
service connection for a left ear disorder is granted.  



REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Additionally, the Board notes that the veteran has not been 
afforded a recent VA examination as to his claimed left ear 
disorder.  As noted in the discussion above, recent VA 
treatment records have indicated diagnoses including chronic 
ear dryness and itching and recurrent left ear otitis 
externa, .  Further, the Board observes that the veteran's 
service medical records referred to treatment for 
dermatophytosis of the left ear.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is prohibited 
from reaching its own unsubstantiated medical conclusions.  
See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  
Further, when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet.App. 213 (1992).  Given the nature of the 
veteran's contentions; the lack of a recent VA examination as 
to his claimed left ear disorder; the evidence of inservice 
treatment, as noted above; and in consideration of the 
Court's holdings in Colvin and Hatlestad, the Board concludes 
that a VA examination would be helpful in resolving the 
issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

2.  The RO should schedule the veteran for 
a VA examination by an appropriate 
specialist(s) in order to determine the 
likely etiology of his claimed left ear 
disorder.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  The examiner 
should express an opinion as to the 
etiology and approximate date of onset of 
any diagnosed left ear disorder and to 
comment on the relationship, if any, 
between such disorder and the veteran's 
period of service.  A complete rationale 
for any opinion expressed should be 
provided.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  If the benefit sought on appeal 
remains denied, the veteran and the 
veteran's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



